510 U.S. 807
Gregorv.Newport Inn Joint Venture et al.
No. 93-5301.
Supreme Court of United States.
October 4, 1993.

Appeal from the C. A. 1st Cir.
Motion of petitioner for leave to proceed in forma pauperis denied. Petitioner are allowed until October 25, 1993, within which to pay the docketing fee required by Rule 38(a) and to submit petition in compliance with Rule 33 of the Rules of this Court.
JUSTICE STEVENS, dissenting.


1
For the reasons expressed in Brown v. Herald Co., 464 U. S. 928 (1983), I would deny the petitions for writs of certiorari without reaching the merits of the motions to proceed in forma pauperis.